Citation Nr: 1813388	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran has credibly indicated that his tinnitus began in service and has continued to the present day.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


ORDER

Service connection for tinnitus is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


